DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 12/22/21.  Claims 1-2, and 11 were amended; claim 10 was cancelled; claims 13-16 were previously withdrawn; claim 17 is newly added.  Claims 1-9 and 11-17 are presently pending and claims 1-9, 11-12, and 17 are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see page 6 of Remarks, filed 12/22/21, with respect to the rejections of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by EP 2777406 A1 to Van Leeuwen et al. (hereafter “Van Leeuwen”) have been fully considered and are persuasive.  Therefore, the rejections of claims 1-2 under 35 U.S.C. 102(a)(1) as well as the rejections of claims 3-4, 6-8 under 35 U.S.C. 103 have been withdrawn.  US Pat. 5,377,492 to Robertson et al.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,377,492 to Robertson et al. (hereafter “Robertson”).
Regarding claim 1,
	Robertson discloses a liquid application system, comprising: 
a tank (16) comprising a liquid [see Fig. 1-4; col. 3, lines 6-28]; and 
a conveyor (22) to convey food items (37) through the tank, such that food items conveyed on the conveyor are dipped in the liquid [see Fig. 1-4; col. 3, lines 6-21, 29-41]; and 
at least two discharge nozzles (32, 42, 43, 45) for spraying liquid into the tank, wherein the discharge nozzles are positioned above the level of the conveyor but below a top level of the liquid such that food items conveyed on the conveyor are agitated by the force of the spray from the discharge nozzles [see Fig. 1-4; col. 3, line 29 – col. 4, line 20].
antimicrobial application system”, it is noted that statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). [See also MPEP § 2111.02 and § 2112 - § 2112.02].
	Robertson discloses the application system of claim 1, wherein it is noted that the recitation “liquid antimicrobial solution” is a statement of intended use which does not patentably distinguish over the prior art since Van Leeuwen meets all the structural elements of the claim and is capable of the recited intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating 
Regarding the recitation “wherein the discharge nozzles are positioned above the level of the conveyor but below a top level of the liquid antimicrobial solution such that food items conveyed on the conveyor are agitated by the force of the spray from the discharge nozzles”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Robertson meets all the structural elements of the claim and is capable of performing said intended use if so desired (see Fig. 3-4; col. 3, line 29 – col. 4, line 20) [See MPEP 2114].
Regarding claim 11,
Robertson discloses the application system according to claim 1, wherein the tank further comprises: 
an outlet section comprising a drip pan (beneath output ramp 24) positioned to catch liquid that drips from the food items after the food items conveyed on the conveyor exit the liquid [see Fig. 1-3; col. 3, lines 6-16].  

Allowable Subject Matter
7.	Claims 2-9, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-9 and 17,
	Robertson teaches a water collection station (33, containing weir 48) engaged with and in fluid communication with the tank (16) [see Fig. 4; col. 3, lines 58-65], but does not teach or suggest a suction box comprising a sensor, wherein the sensor measures a level of the liquid in the tank, as defined by claim 17.  Upon a comprehensive search no available prior art was able to teach or fairly suggest, singly or in combination, “a suction box comprising a sensor; wherein the suction box is engaged with and in fluid communication with the tank; and wherein the sensor measures a level of the liquid antimicrobial solution in the tank” as defined by claim 17, in combination with all other features/limitations of the claim.  For at least the above reasons, claim 17 (and therefore claims 2-9 depending therefrom) contain allowable subject matter.
Regarding claim 12,
		Robertson discloses the application system according to claim 11 wherein the tank comprises an outlet section comprising a drip pan (beneath output ramp 24) positioned to catch liquid that drips from the food items after the food items conveyed on the conveyor exit the liquid [see Fig. 1-3; col. 3, lines 6-16], but does not teach or suggest that the tank further comprises a stop drip pan positioned to isolate a rinse solution applied to the food items in a rinse application from the liquid antimicrobial solution caught by the drip pan.  Upon a comprehensive search no available prior art was able to teach or fairly suggest, singly or in combination, the stop drip pan as defined by claim 12, in combination with all other features/limitations of the claim.  For at least the above reasons, claim 12 contains allowable subject matter.

Conclusion
9.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711